Title: To James Madison from Thomas Truxtun, 15 September 1805
From: Truxtun, Thomas
To: Madison, James


          
            Sir
            Philadelphia September 15th. 1805.
          
          Mr Robert Smith Secy of the Navy and myself have lately had a private correspondence explanatory of a misunderstanding or misconception between us, in consequence of my not having a Captain, or as I first proposed to him knowing that the Law for the peace establishment limitted the Number to Nine—a Lieutenant Commandant to Command under the Commodores broad pendnant [sic] his Ship, as Morris and Morris’s Successors, have Since had, and as I have General Dearbourns letter of the 13th of June 1801 stating that the Government deemed such Officer necessary. The result however of this Correspondence is, that we have mutually Agreed to throw A Mantle of oblivion over the whole, and thus the Affair is at rest.
          The enclosed Copies are meerly forwarded to You that You Should Judge, or be enabled to Judge of the manner and terms I declined the Mediterranean Service, from my own relation of facts and to request that You will be good enough to cause the question to be ended whether, I am Considered in or out of the Navy which I made so many Sacrifices to Enter.
          I Should be extreemly Sorry to wound the feelings of Mr Smith in the least and especially After what has passed, by this communication to You—Yet as it concerns myself alone and Something very mysterious to me and my friends Seem connected with the Affair in question—I cannot Conceive any impropriety in addressing a member of the Government So high as the Secy of State, by a private letter, Simply Asking his influence to end a question, I have applied in vain to Mr Smith to close; while he intimated it was an affair too delicate for him, and recommended an application to the Navy department. I have written him in consequence officially, and on this point am unanswered.
          I cannot repeat too often my regret in not having been enabled to proceed to the Mediterranean in 1802 instead of Morris and of the desire I had, Not to let Slip, So glorious an Oppertunity of immortalizing the american Name, by a proper punishment of the Bashaw of Tripoli, and ending the Contest with him, as it ought to have been ended with the force we had there in June last—indeed I had my plan of attack and plan of procureing Gallies, Gunboats and Bomb ketches with fire Ships all fixt in 1801—provided the Government would have given me Latitude and I would have Sacrificed my private fortune Sooner, than been disappointed in distroying the City of Tripoli in 1802 or 1803, had I gone out to the Mediterranean, and this Should have been done without the Visionary projects of an exiled Prince or his Abetors being blended with the affair—I wished our Nation to have had all the Credit of the enterprize without any foreign or other aid.
          It is No doubt in Your power to Make a Statement of My Affair to the President which will determine my Suspence So injurious to me, inasmuch, as it has prevented my attention to pursuits of a pecuniary kind for a great length of time & consequently has Still farther impared my impared fortune.
          It would be painful to me and tedious for You to read details such as I have entered on in my late letters exchanged with Mr smith. Suffice it to Say I wish my Situation determined and should be extreemly Sorry at this time of day when I am verging towards half a century to find myself Considered by the President & Mr Madison, in a less honourable and useful point of view—than I seem to stand in the Opinion of mr Smith who uses the terms in his letters to me “No less honourable in private life than Illustrious in publick life.”
          On my own subject I shall not dwell—but beg leave to offer you also for Your perusal Copy of a private letter written to mr Smith on the subject of our Mediterranean Concerns, since the news of peace with Tripoli came to hand and the letters of Barron & Rodgers have been published by him at Baltimore. This you will be pleased to consider as a Confidential Communication also, which being made by a naval military man may Not be unacceptable to You in taking a view of past Transactions Abroad, which I am Sorry to Say Appear to me Open to the animadversion of Government. I pray You Sir to Accept of my attachment and that Esteem with which I have the honor to be Your very Obt humble servant
          
            Thomas Truxtun
          
        